DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 24, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
Claim 14 recites the limitation "the controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “wherein the assembly is arranges such that it can be selectively pressurized” which renders the claim indefinite because it is unclear as to which component in the assembly is intended to be referred to by the term “it.”
Claim 24 recites the limitation "the end of the pipework" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the accumulator vessel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the one or more liquid level sensors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 16, 22, 24, 25, 32-34, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (US 2018/0304227).
Regarding claim 1, the reference Blum et al. discloses a liquid process assembly (10, 20), the assembly including a length of pipework (1, 1a, 1b), and a reversible pump (4) for selectively reciprocally moving liquid through the pipework (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Regarding claim 2, the reference Blum et al. discloses the assembly, wherein the reversible pump (4) is a positive displacement replacement pump (see para. [0090]).
Regarding claim 3, the reference Blum et al. discloses the assembly, wherein the assembly includes a vessel (5) for liquid connected to the pipework (see para. [0090]; Figs. 1-3).
Regarding claim 5, the reference Blum et al. discloses the assembly, wherein the vessel is a feed vessel (see para. [0090]; Figs. 1-3).

Regarding claim 22, the reference Blum et al. discloses the assembly, wherein an inlet is provided upstream of the vessel (5), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see para. [0099]; Figs. 1-3).
Regarding claim 24, the reference Blum et al. discloses the assembly, wherein the end of the pipework is closed, and a pressure relief valve (3) is provided on the end of the pipework (see para. [0101]; Figs. 1-3).
Regarding claim 25, the reference Blum et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see para. [0103]; Figs. 2-3).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly (10, 20) of Blum et al. and the instantly claimed assembly, the assembly of Blum et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Regarding claim 34, the reference Blum et al. discloses a method of carrying out a liquid process, the method including using the assembly (10, 20), and reciprocally moving the liquid in the pipework (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Regarding claim 35, the reference Blum et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being 
Regarding claim 38, the reference Blum et al. discloses the method, wherein the liquid process is a continuous reaction (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Claims 1-3, 5, 9, 13, 15, 16, 19, 20, 32-35, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roelands et al. (2015/0273430).
Regarding claim 1, the reference Roelands et al. discloses a liquid process assembly, the assembly including a length of pipework (1), and a reversible pump (3) for selectively reciprocally moving liquid through the pipework (see paras. [0133]-[0140]; Fig. 3).
Regarding claim 2, the reference Roelands et al. discloses the assembly, wherein the reversible pump is a positive displacement replacement pump ((see paras. [0135]-[0137]; Fig. 3).
Regarding claim 3, the reference Roelands et al. discloses the assembly, wherein the assembly includes a vessel (4, 5) for liquid connected to the pipework (see (see para. [0140]; Fig. 3).
Regarding claim 5, the reference Roelands et al. discloses the assembly, wherein the vessel is a feed vessel (see para. [0140]; Fig. 3).
Regarding claim 9, the reference Roelands et al. discloses the assembly, wherein the assembly includes a plurality of vessels (4, 5), each vessel being configured to operate with a positive displacement pump (6) (see para. [0140]; Fig. 3).
 wherein at least one pump oscillates/reciprocates its flow and at least one other pump does not oscillate/reciprocate its flow (see paras. [0133]-[0140]; Fig. 3).
Regarding claim 15, the reference Roelands et al. discloses the assembly, wherein one or more pressure sensors (9) are provided in the assembly, and the pressure sensor or sensors (9) are connected to a controller such that the reciprocal movement of the pump can be varied in response to the detected pressure levels (see paras. [0133]-[0140]; Fig. 3).
Regarding claim 16, the reference Roelands et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see para. [0077]).
Regarding claim 19, the reference Roelands et al. discloses the assembly, wherein the vessel (4, 5) is a feed vessel, and includes an inlet for process liquid (see para. [0140]; Fig. 3).
Regarding claim 20, the reference Roelands et al. discloses the assembly, wherein an inlet is provided downstream of the vessel (4, 5), the inlet being connected to a feed pump (6), the feed pump being connected to a feed supply of material (see para. [0140]; Fig. 3).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly of Roelands et al. and the instantly claimed assembly, the assembly Roelands et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see paras. [0001]; [0058]).

Regarding claim 35, the reference Roelands et al. discloses a method of carrying out a liquid process, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into the accumulator vessel (12) (see paras. [0066]; [0135]-[0137]; Fig. 3).
Regarding claim 38, the reference Roelands et al. discloses the method, wherein the liquid process is a continuous reaction (see paras. [0058]-[0060]; [0066]).
Regarding claim 39, the reference Roelands et al. discloses the method, wherein the liquid process is a continuous crystallization (see paras. [0058]-[0060]). 
Claims 1-3, 5, 9, 10, 13, 14, 16-22, 25, 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. (US 7,950,547).
Regarding claim 1, the reference Saunders et al. discloses a liquid process assembly, the assembly including a length of pipework, and a reversible pump (31, 32) for selectively reciprocally moving liquid through the pipework (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 2, the reference Saunders et al. discloses the assembly, wherein the reversible pump is a positive displacement replacement pump (see col. 3, lines 3-56; Figs. 8 and 9).

Regarding claim 5, the reference Saunders et al. discloses the assembly, wherein the vessel (20, 60) is a feed vessel (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 9, the reference Saunders et al. discloses the assembly, wherein the assembly includes a plurality of vessels (20, 60), each vessel being configured to operate with a positive displacement pump (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 10, the reference Saunders et al. discloses the assembly, wherein each pump includes a controller, the controller being operable to reciprocate flow through the pump (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 13, the reference Saunders et al. discloses the assembly, wherein at least one pump oscillates/reciprocates its flow and at least one other pump does not oscillate/reciprocate its flow (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 14, the reference Saunders et al. discloses the assembly, wherein one or more liquid level sensors (52) are provided in the assembly, and the liquid level sensor or sensors are connected to the controller such that the reciprocal movement of the pump can be varied in response to the detected liquid levels (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 16, the reference Saunders et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see col. 3, lines 3-56; Figs. 8 and 9).

Regarding claim 18, the reference Saunders et al. discloses the assembly, wherein the vessel (60) includes an impellor to substantially prevent crystallization or settling out within the vessel (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 19, the reference Saunders et al. discloses the assembly, wherein the vessel is a feed vessel, and includes an inlet for process liquid (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 20, the reference Saunders et al. discloses the assembly, wherein an inlet is provided downstream of the vessel (60, 20), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 21, the reference Saunders et al. discloses the assembly, wherein the vessel (20) includes a vent (4), the vent being located on an opposite side to the inlet (see col. 3, lines 3-56; col. 4, lines 1-10; Figs. 1-7).
Regarding claim 22, the reference Saunders et al. discloses the assembly, wherein an inlet is provided upstream of the vessel (20, 60), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 3, lines 3-56; Figs. 8 and 9).
 wherein the pipework is in the form of a closed circular loop (see col. 3, lines 3-56; Fig. 9).
Regarding claim 34, the reference Saunders et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 35, the reference Saunders et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into the accumulator vessel (see col. 3, lines 3-56; Figs. 8 and 9).
 Regarding claim 36, the reference Saunders et al. discloses the method, wherein the assembly is configured such that in response to signals from the one or more liquid level sensors (52), the pumping is biased in either direction so as to provide a required liquid level in the assembly either side of the pump (see col. 3, lines 3-56; Figs. 8 and 9).
Claims 1-3, 5, 9, 18-22, 25, 26, 32-35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulay et al. (US 5,707,868).
Regarding claim 1, the reference Boulay et al. discloses a liquid process assembly, the assembly including a length of pipework (19a, b, 19-1, 19-2, 19-3), and a reversible pump (8) for selectively reciprocally moving liquid through the pipework (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).

Regarding claim 3, the reference Boulay et al. discloses the assembly, wherein the assembly includes a vessel (10) for liquid connected to the pipework (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 5, the reference Boulay et al. discloses the assembly, wherein the vessel (10) is a feed vessel (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 9, the reference Boulay et al. discloses the assembly, wherein the assembly includes a plurality of vessels (4, 10), each vessel being configured to operate with a positive displacement pump (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 18, the reference Boulay et al. discloses the assembly, wherein the vessel (10) includes an impellor (16b) to substantially prevent crystallization or settling out within the vessel (see col. 6, lines 52-64; Fig. 1).
Regarding claim 19, the reference Boulay et al. discloses the assembly, wherein the vessel (10) is a feed vessel, and includes an inlet for process liquid (see col. 6, lines 52-64; Fig. 1).
Regarding claim 20, the reference Boulay et al. discloses the assembly,  wherein an inlet is provided downstream of the vessel (4, 10), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 6, lines 52-64; Fig. 1).

Regarding claim 22, the reference Boulay et al. discloses the assembly, wherein an inlet is provided upstream of the vessel (4, 10), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 6, lines 52-64; Fig. 1).
Regarding claim 25, the reference Boulay et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see col. 6, lines 52-64; Fig. 1).
Regarding claim 26, the reference Boulay et al. discloses the assembly, wherein the pipework includes two or more circular loops, the two or more circular loops being joined, such that liquid may flow therethrough (see col. 6, lines 52-64; Fig. 1).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly of Boulay et al. and the instantly claimed assembly, the assembly of Boulay et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see col. 6, lines 52-64; Fig. 1).
Regarding claim 34, the reference Boulay et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 35, the reference Boulay et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid 
Regarding claim 38, the reference Boulay et al. discloses the method, wherein the liquid process is a continuous reaction (see col. 4, lines 25-32; col. 6, lines 52-64; Fig. 1).
Claims 1, 2, 16, 24, 25, 26, 32-35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannsen et al. (US 2017/02333278).
Regarding claim 1, the reference Johannsen et al. discloses a liquid process assembly, the assembly including a length of pipework (1, 2), and a reversible pump (20, 50, 51, 52’, 53’) for selectively reciprocally moving liquid through the pipework (see paras. [0063]; [0065]; [0071]; [0072]; [0075]; [0079]; Figs. 1, 3, 4B, 4C).
Regarding claim 2, the reference Johannsen et al. et al. discloses the assembly, wherein the reversible pump (20, 50, 51, 52’, 53’) is a positive displacement replacement pump (see paras. [0069]; [0075]).
Regarding claim 16, the reference Johannsen et al. et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see para. [0063]).
Regarding claim 24, the reference Johannsen et al. et al. discloses the assembly, wherein the end of the pipework is closed, and a pressure relief valve is provided on the end of the pipework (see paras. [0082]-[0084]; Fig. 7).
Regarding claim 25, the reference Johannsen et al. et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see paras. [0072]; Fig. 3).
 wherein the pipework includes two or more circular loops, the two or more circular loops being joined, such that liquid may flow therethrough (see paras. [0079]; Fig. 4C).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly of Johannsen et al. and the instantly claimed assembly, the assembly of Johannsen et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see paras. [0063]; [0065]; [0071]; [0072]; [0075]; [0079]; Figs. 1, 3, 4B, 4C).
Regarding claim 34, the reference Johannsen et al. et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see paras. [0063]; [0065]; [0071]; [0072]; [0075]; [0079]; Figs. 1, 3, 4B, 4C).
Regarding claim 35, the reference Johannsen et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into the accumulator vessel (see paras. [0070]; [0071]; [0082]; [0083]; Figs. 1, 3, 4B, 4C, 7).
Regarding claim 38, the reference Johannsen et al. discloses the method, wherein the liquid process is a continuous reaction (see paras. [0007]; [0063]; [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774